DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2020 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, and 8, the prior art found,  Raith (US Patent No. 6,711,408 B1) discloses instructing a first plurality of UEs each to report a respective location of the UE (the mobile communication network 10 may further request increased measurement resolution, measurement frequency, and position reporting, col. 10, ll. 64-67); and associating an occurrence of a connection performance indication for each UE of the first plurality of UEs with a reported location for that UE (The mobile 
Metke et al (US Patent No. 7,697,479 B2) discloses a handoff manager instructing a mobile node to report its location more often as the mobile node approaches the edge of its current micro cell to improve the accuracy in deciding a target access point (col. 7, ll. 19-22).
Raith (US Patent No. 6,856,807 B1) discloses a mobile terminal updating its position at a frequency that is a function of its distance from a reference position, or as a function of the rate of change of its distance from the reference position (abstract).
However, the prior art of record does not disclose alone or in an obvious combination, defining a first geographical region in which a density of reported locations is above a first density threshold; defining a second geographical region in which a density of reported locations is above a second density threshold, wherein an area of the first geographical region is greater than an area of the second geographical region; instructing a second plurality of UEs within the first geographical region each to report a respective location at a first reporting rate; and instructing a third plurality of UEs within the second geographical region each to report a respective location at a second reporting rate, as claimed in the context of claims 1, 7, and 8.
Claims 2-6 and 9 are allowed in view of their dependency on an allowed base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642